FILED
                                                                                 Oct 03, 2022
                                                                                 12:40 PM(CT)
                                                                                  TENNESSEE
                                                                             WORKERS' COMPENSATION
                                                                                APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Stanley Clark                                )   Docket No.      2020-08-1145
                                             )
v.                                           )   State File No. 112899-2020
                                             )
Calvin Hinton, et al.                        )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims                          )
Allen Phillips, Judge                        )

                            Affirmed and Certified as Final

This appeal arises after the trial court issued an order granting the employer’s motion for
summary judgment and dismissing the employee’s workers’ compensation claim with
prejudice. In November 2020, the employee filed a petition for workers’ compensation
benefits for an alleged work injury that occurred in March 2019. Thereafter, the employer
filed a motion for summary judgment, asserting that it had paid no workers’ compensation
benefits relative to the alleged March 2019 work incident and that the employee’s claim
was barred by the statute of limitations. Following a hearing, the trial court concluded the
employer had negated an essential element of the employee’s claim and granted its motion.
The employee has appealed. Upon careful consideration of the record, we affirm the trial
court’s decision and certify as final its order dismissing the case.

Judge Pele I. Godkin delivered the opinion of the Appeals Board in which Presiding Judge
Timothy W. Conner and Judge Meredith B. Weaver joined.

Stanley Clark, Memphis, Tennessee, employee-appellant, pro se

Paul T. Nicks, Germantown, Tennessee, for the employer-appellee, Calvin Hinton

                          Factual and Procedural Background

        Stanley Clark (“Employee”) alleged he sustained injuries to his lower back and
bilateral hips on March 27, 2019, while working for Calvin Hinton (“Employer”).
Specifically, Employee alleged he was pushing a cart through the warehouse when another
individual grabbed him by his right shoulder and pulled him backwards. Employee
claimed he was holding onto the cart and, to keep from falling, “twist[ed] my body to the

                                             1
right causing a severe pain from my right hip across the lower part of my back.” Employee
reported the incident at the facility where he worked and also discussed the incident with
Calvin Hinton, the owner of the business. Mr. Hinton acknowledged that Employee
discussed the work incident with him but contended Employee never complained of pain
or requested medical treatment. Further, Mr. Hinton asserted that the first time he learned
Employee was requesting medical treatment or initiating a claim for workers’
compensation benefits was when he received the petition for benefit determination more
than one year after the alleged incident. In addition, Stephanie Johnson, the workers’
compensation claims adjuster, provided an affidavit stating that no medical benefits or
temporary disability benefits were paid related to the alleged work incident of March 27,
2019.

      After propounding discovery, including requests for admission to Employee,
Employer filed a motion for summary judgment in connection with Employee’s November
30, 2020, petition. On July 8, 2022, the trial court granted the motion and dismissed
Employee’s case with prejudice. Employee has appealed.

                                   Standard of Review

        The grant or denial of a motion for summary judgment is a matter of law that we
review de novo with no presumption that the trial court’s conclusions are correct. See Rye
v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015). As such,
we must “make a fresh determination of whether the requirements of Rule 56 of the
Tennessee Rules of Civil Procedure have been satisfied.” Id. We are also mindful of our
obligation to construe the workers’ compensation statutes “fairly, impartially, and in
accordance with basic principles of statutory construction” and in a way that does not favor
either the employee or the employer. Tenn. Code Ann. § 50-6-116 (2021).

                                         Analysis

       In his notice of appeal, Employee requests that Employer release a video of the work
incident, which was purportedly caught on camera. Employee also asserts that “Calvin
never reported my injury to C.E.O.” and contends this failure to disclose the incident was
negligence on behalf of Employer. Employer contends Employee waived “any appealable
issues by not properly raising any issues for appeal.”

       We are mindful that Employee is self-represented in this appeal. Parties who decide
to represent themselves are entitled to fair and equal treatment by the courts. Whitaker v.
Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000). However, as explained by
the Court of Appeals,

       courts must also be mindful of the boundary between fairness to a pro se
       litigant and unfairness to the pro se litigant’s adversary. Thus, the courts

                                             2
        must not excuse pro se litigants from complying with the same substantive
        and procedural rules that represented parties are expected to observe. . . . Pro
        se litigants should not be permitted to shift the burden of the litigation to the
        courts or to their adversaries.

Hessmer v. Hessmer, 138 S.W.3d 901, 903-04 (Tenn. Ct. App. 2003) (citations omitted).

        In his notice of appeal, Employee failed to identify any reviewable issue relative to
the trial court’s order, failed to describe how the trial court purportedly erred in its rulings,
and failed to provide any relevant legal authority in support of his positions. He also did
not file a transcript or statement of the evidence and did not timely file a brief on appeal. 1
When an appellant fails to offer substantive arguments on appeal, an appellate court’s
ability to conduct meaningful appellate review is significantly hampered. Holmes v. Ellis
Watkins d/b/a Watkins Lawn Care, No. 2017-08-0504, 2018 TN Wrk. Comp. App. Bd.
LEXIS 7, at *3-4 (Tenn. Workers’ Comp. App. Bd. Feb. 13, 2018). Moreover, “where a
party fails to develop an argument in support of his or her contention or merely constructs
a skeletal argument, the issue is waived.” Sneed v. Bd. of Prof’l Responsibility of the Sup.
Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010). It is not our role to search the record for
possible errors or to formulate a party’s legal arguments where that party has provided no
meaningful argument or authority to support its position. Cosey v. Jarden Corp., No. 2017-
01-0053, 2019 TN Wrk. Comp. App. Bd. LEXIS 3, at *8 (Tenn. Workers’ Comp. App. Bd.
Jan. 15, 2019). As Tennessee appellate courts have explained, were we to search the record
for possible errors and raise issues and arguments for Employee, we would be acting as his
counsel, which the law prohibits. See, e.g., Webb v. Sherrell, No. E2013-02724-COA-R3-
CV, 2015 Tenn. App. LEXIS 645, at *5 (Tenn. Ct. App. Aug. 12, 2015).

       Nonetheless, we must “make a fresh determination of whether the requirements of
Rule 56 of the Tennessee Rules of Civil Procedure have been satisfied.” Rye, 477 S.W.3d
at 250. In Rye, our Supreme Court explained the requirements for a movant to prevail on
a motion for summary judgment:

        [W]hen the moving party does not bear the burden of proof at trial, the
        moving party may satisfy its burden of production either (1) by affirmatively
        negating an essential element of the nonmoving party’s claim or (2) by
        demonstrating that the nonmoving party’s evidence at the summary judgment
        stage is insufficient to establish the nonmoving party’s claim or defense. We

1
  Employee’s brief was due on or before August 26, 2022. On September 22, 2022, Employee filed a
handwritten document dated September 15, 2022, which was treated as his brief. On that same day,
Employer filed a motion to exclude Employee’s brief, noting that Employee’s brief was not timely.
Employee did not file a motion to accept a late-filed brief or otherwise provide an explanation for the
lateness of the filing. Thus, Employer’s motion is granted, and we decline to consider Employee’s filing.
However, even if we had considered Employee’s filing, it would not alter the result of this appeal, as he
presents no evidence that he timely filed his petition for benefit determination.
                                                   3
       reiterate that a moving party seeking summary judgment by attacking the
       nonmoving party’s evidence must do more than make a conclusory assertion
       that summary judgment is appropriate on this basis. Rather, Tennessee Rule
       56.03 requires the moving party to support its motion with a separate concise
       statement of material facts as to which the moving party contends there is no
       genuine issue for trial. Each fact is to be set forth in a separate, numbered
       paragraph and supported by a specific citation to the record.

Id. at 264-65 (internal quotation marks and citations omitted). Thus, for Employer to
prevail on its motion for summary judgment, Employer must show that it negated an
essential element of Employee’s claim or that Employee’s evidence is insufficient to
establish his claim as a matter of law.

       Employer asserts Employee’s claim is barred by the statute of limitations and that,
therefore, it has satisfied the requirements set out in Rye. Tennessee Code Annotated
section 50-6-203(b)(1) provides as follows:

       In instances when the employer has not paid workers’ compensation benefits
       to or on behalf of the employee, the right to compensation under this chapter
       shall be forever barred, unless the notice required by § 50-6-201 is given to
       the employer and a petition for benefit determination is filed with the bureau
       on a form prescribed by the administrator within one (1) year after the
       accident resulting in injury.

       Employer supported its motion for summary judgment with a statement of
undisputed facts, including the date of the alleged injury and the date the petition for
benefits was filed. Employer also filed an affidavit of the claims adjuster stating that
Employee’s claim was denied and that no medical or temporary disability benefits were
paid related to the alleged work incident on March 27, 2019. Employee did not dispute the
date of the alleged incident and did not dispute that his petition for workers’ compensation
benefits was filed on November 30, 2020. Employee also failed to provide any evidence
or legal argument supporting a conclusion that the statute of limitations was tolled or that
he filed a petition for benefits within one year of any voluntary payment of benefits made
by Employer. Accordingly, we conclude Employer successfully negated an essential
element of Employee’s claim, namely, the timely filing of a petition for benefit
determination, and demonstrated that Employee’s evidence was insufficient to establish an
essential element of his claim. In response, Employee did not come forward with any
evidence to create a genuine issue of material fact. Thus, we find no error in the trial court’s
granting Employer’s motion for summary judgment.




                                               4
                                      Conclusion

       For the foregoing reasons, we affirm and certify as final the trial court’s order
granting Employer’s motion for summary judgment and dismissing Employee’s case with
prejudice. Costs on appeal have been waived.




                                           5
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Stanley Clark                                         )      Docket No. 2020-08-1145
                                                      )
v.                                                    )      State File No. 112899-2020
                                                      )
Calvin Hinton, et al.                                 )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Allen Phillips, Judge                                 )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 3rd day
of October, 2022.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Stanley Clark                                                       X     enjoymmlife492@gmail.com
 Paul T. Nicks                                                       X     pnicks@travelers.com
                                                                           jschmid6@travelers.com
 Allen Phillips, Judge                                               X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov